Citation Nr: 0123492	
Decision Date: 09/27/01    Archive Date: 10/02/01	

DOCKET NO.  95-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for musculoskeletal 
tension headaches.

3.  Entitlement to service connection for a disorder of the 
right hand, characterized as numbness of the ulnar nerve. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

INTRODUCTION

The veteran served on active duty from June 1963 to June 3, 
1966, and from 
June 20, 1966 to June 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a decision of 
the Board dated in May 2000, the undersigned granted service 
connection for a gastrointestinal disability that included a 
gastroesophageal reflux disorder and duodenal ulcer disease.  
The Board also found the veteran had submitted new and 
material evidence to reopen a claim of service connection for 
adhesive capsulitis of the right shoulder with a chronic 
impingement syndrome and rotor cuff tear.  In May 2000, the 
Board remanded the claim of service connection for a right 
shoulder disability for additional development.  

In the Board's May 2000 decision, the claims of entitlement 
to service connection for a cervical spine disability, 
musculoskeletal tension headaches, and a right hand 
disability were denied as not well-grounded.  The veteran 
filed a timely appeal of these denials to the United States 
Court of Appeals for Veterans Claims (Court).  

In November 2000, the General Counsel for the VA (General 
Counsel) filed a motion to vacate the Board's decision and to 
remand this matter for development and readjudication solely 
on the basis of the Veterans Claims Assistance Act of 2000, 
the ("VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2001).  The Court granted the motion in 
February 2001.

In light of the fact that this case has been before the 
Court, it does not appear that the RO has had the opportunity 
to perform the development requested by the Board in May 2000 
regarding the claim of service connection for adhesive 
capsulitis of the right shoulder with a chronic impingement 
syndrome and rotor cuff tear.  This issue is still pending at 
the RO.  In May 2000, the Board otherwise noted that the 
veteran might be raising additional claims, which were not 
clear.  The RO should take appropriate action to adjudicate 
these additional claims, if warranted.  In any event, no 
other issue is before the Board at this time. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the veteran's 
claims under both the new and old criteria for evaluation of 
claims.  In addition, all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been received.

2.  A cervical spine disability, musculoskeletal tension 
headaches, and a right hand disability, characterized as 
numbness of the ulnar nerve, are not related to either 
military service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  Musculoskeletal tension headaches were not incurred in or 
aggravated by the veteran's active service nor are they 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2000).

3.  A disorder of the right hand, characterized as numbness 
of the ulnar nerve, was not incurred in or aggravated by the 
veteran's active service nor is such disorder proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of service medical records makes no reference to 
either a neck disorder, headaches, or a right hand 
disability.  Difficulties with low back pain were noted.  
However, no reference to the neck or cervical spine is 
indicated within these reports.  Treatment for a ganglion on 
the right wrist in December 1967 is indicated.  However, this 
difficulty was treated without residuals.

At his separation evaluation in March 1969, no reference was 
made to a neck disorder, headaches, or a right hand 
disability.  The veteran's musculoskeletal condition was 
found to be normal.  The veteran was discharged from active 
service in June 1969.  

In July 1969, the veteran filed a claim for VA compensation.  
Significantly, at that time, he made no reference to a neck 
disability, headaches, or a right hand disorder.  At a VA 
examination held in February 1970, the veteran once again 
made no reference to these disorders.  On physical 
examination, no reference was made to these disabilities 
other than a reference to an asymptomatic ganglion cyst.  In 
a February 1970 rating determination, service connection was 
granted for a lumbosacral strain, an asymptomatic ganglion on 
the right wrist, and a postoperative scar on the neck due to 
the excision of a cyst.  The ganglion on the right wrist and 
the scar on the neck were found to be noncompensable.  

In numerous statements to the VA during the 1970's, the 
veteran made no reference to a neck disability, tension 
headaches, or a right hand disorder.  VA outpatient treatment 
records dated in August 1975 showed that the veteran was 
treated for various problems, including a headache and having 
hurt his right arm the prior week.  X-ray studies revealed no 
fracture of the right arm.

On VA examination in November 1976, symptoms involving the 
head, gastrointestinal system, and musculoskeletal system 
were denied by the veteran. There were no pertinent 
impressions.  At the time of VA psychiatric examination dated 
in March 1977, the veteran reported that a low back problem 
began in 1967 when a truck tire and wheel fell from a storage 
area and hit him on the back.  The examiner observed that it 
had been previously noted that there had been no trauma 
associated with the lumbosacral strain.

In an examination held in March 1977, the veteran failed to 
note a neck disorder, headaches, or a right hand disability.  
Physical examination of the neck at that time was normal.  
Neurologic evaluation was also normal.  

VA outpatient treatment records dated in July 1978 show that 
the veteran had complaints of vomiting before and after 
breakfast and lunch but not at dinnertime for the preceding 3 
weeks.  He was also having headaches.  Later that month, an 
upper gastrointestinal series revealed a small sliding hernia 
with regurgitation.  It was noted that the veteran's 
headaches continued.   

During the VA examination of February 1979, the veteran 
complained of spasm in the center of his back that ran up to 
his neck.  There was no diagnosis pertinent to a cervical 
spine disability.  On VA examination in February 1982, the 
veteran complained of headaches of a two to three day 
duration.  He reported nausea and vomiting every morning.  
Low back pain was recorded. Treatment records show that 
medication was prescribed for headaches.  The impressions 
were alcohol abuse and low back strain.  In March 1982, it 
was noted that the veteran continued to have severe 
headaches.

A private X-ray of the cervical spine dated in May 1992 
showed arthritis at C3-4.  Private medical records dated in 
January 1993 included a magnetic resonance imaging (MRI) 
report that revealed degenerative changes, spinal cord 
compression, and disc intensity at C6-7.

VA outpatient treatment records dated in March 1993 show that 
the veteran complained of his neck still bothering him.  
Objective examination revealed some limitation of motion of 
the cervical spine.  An April 1993 myelogram demonstrated 
posterior disc protrusion of C4-5, a large posterolateral 
disc herniation of C5-6, and degenerative joint hypertrophy 
at C5-6 and C6-7.  In June 1993, the veteran reported that 
the neck pain radiated to the right arm.

VA outpatient treatment records dated in January 1994 show 
that the veteran complained of neck pain/numbness with right 
upper extremity paresthesia all the way to the fingers 
(digits 2-4).  In a May 1994 examination of the veteran's 
spine, the examiner stated that the examination was 
"entirely inconsistent."  It was indicated that the veteran 
walked with no list of head or trunk.  When asked to walk, he 
walked with a hesitant gait which, when pressed, became 
normal.  X-ray studies of the lumbosacral spine were normal 
for the veteran's age.  Minimal degenerative disc changes 
were noted.  Significantly, no reference was made to a back 
disability.

An MRI dated in March 1994 revealed a right herniated disc at 
the C6 and 7 level and spondylosis causing other less severe 
compression.  Clinical records dated in that month indicate 
that the veteran reported cervical spine pain with radiation 
to the right hand of about 3 years' duration.

The veteran was hospitalized at a VA facility in October 1994 
for a history of cervical pain.  It was noted that there was 
no past surgical history pertinent to the cervical spine.  A 
C5-6 anterior cervical diskectomy was accomplished.  The 
final diagnoses were radiculopathy of the cervical spine, 
spondylosis at C5 and C6 with C6 nerve root compression, and 
history of peptic ulcer disease.  VA outpatient treatment 
records dated in November 1994 indicated that the veteran 
complained of headaches since his cervical spine surgery.

VA outpatient treatment records dated in June 1995 show that 
the veteran complained of right shoulder pain.  He gave a 
history that he injured his right shoulder while exercising 
about 2 weeks before.

On his July 1995 substantive appeal, the veteran appears to 
indicate that he injured his neck with his lower back during 
his active service.  X-ray studies of the veteran's neck in 
January 1996 noted an anterior cervical fusion at C5-C6.  An 
anterior plate with two screws, each at C5 and C6, and a 
single screw within the anterior fused plate was reported.  
The tender osteophytes at C3-C4 and C6-C7, with a thinning of 
the C6 disc space, were noted. 

Private medical records dated in July 1995 show that the 
veteran reported injuring his right shoulder in 1967 when he 
was on an exercise machine. The veteran also reported that he 
injured his neck and his back when he fell out of a truck.  
In November 1995, he reported having several headaches a 
week.  The veteran underwent closed manipulation of the right 
shoulder under general anesthesia and manipulation of the 
right index finger in November 1995.

In January 1996, the veteran complained of right shoulder 
pain and numbness in his index and middle fingers during VA 
treatment.  The diagnoses included myofascitis on the right 
secondary to neck problems, improved impingement syndrome on 
the right, improved tendonitis on the right, improved 
bursitis on the right, type II-III acromion, a possible 
chronic, frozen right shoulder and bilateral index pain.

At a hearing held before a hearing officer at the RO in 
August 1996, the veteran noted stiffness in his neck.  The 
veteran's spouse testified that the veteran began having 
headaches following his surgery.  When specifically asked 
when was the first time he went to the VA for his cervical 
spine condition, the veteran did not indicate, noting that 
his back disability was treated "all as one."  

The RO has obtained medical records regarding the 
disabilities at issue.  Significantly, none of these medical 
reports or outpatient treatment records associate the 
veteran's neck disability, headaches, or right hand disorder 
with either his active service or with his service-connected 
disabilities.  

The veteran was afforded a VA examination in December 1996.  
By history, it was noted that the veteran had 2 ruptured 
discs in his neck in the 1980's, for which he was given nerve 
blocks; he was beginning to get "paralysis" in the upper 
extremities.  He had headaches in November 1994 that occurred 
after neck surgery in October 1994.  The veteran reported his 
headaches occurred on an almost daily basis.  Moving his neck 
reportedly caused a shooting pain up the back of his head.  
The diagnoses were status post disk disease of the neck with 
degenerative changes; headaches, which the patient related 
post surgically; and history of adverse events post cervical 
disk surgery, unclear of relationship between symptoms and 
surgery.  

Following neurological examination by VA in December 1996, 
the pertinent diagnosis was headaches, apparently associated 
with prior neck surgery.

In a September 1997 VA evaluation, it was noted that 
headaches were only mentioned sporadically within his medical 
reports.  It was indicated that each time it was noted it was 
cited as being in conjunction with neck pain.  It was 
reported that the veteran's headaches began after his 
cervical fusion.  Rotating his head and neck caused the 
headaches.  After an evaluation of the veteran, the examiner 
stated that the veteran's cervical condition was not related 
to his low back condition but was related to his headaches.  
In the opinion of the evaluator, the veteran's headaches were 
not related or exacerbated by any inservice injury or 
illness.  

In a June 1998 VA evaluation of the veteran's back and neck, 
the veteran alleged that he sustained injuries to his 
cervical area and low back area at the same time in 1969 when 
he was knocked off a truck while on active duty.  The veteran 
contended that both areas had continued to bother him.  
However, the examiner also noted that going through the 
record he was unable to find mention of a cervical area until 
more recently.  The veteran was diagnosed with numbness 
involving the ulnar nerve of the right hand, cause 
undetermined.  The examiner was unable to explain this 
numbness based on the examination.  Regarding the veteran's 
neck disability, the examiner stated that he was of the 
opinion that the veteran's degenerative disc disease in the 
cervical spine was not caused by the degenerative disc 
disease in the lumbar spine.  The examiner noted the 
veteran's allegation that both his neck and back were injured 
in the same accident in 1969.  However, the examiner stated 
that he could not verify this fact going through the 
veteran's chart.

At the hearing before the undersigned in December 1999, the 
veteran testified that he had headaches related to his 
cervical spine condition.  The veteran indicated that his 
physicians had noted that his headaches were the result of 
his cervical spine disability.  The veteran also contended 
that the numbness in his right hand was related to his 
cervical spine disorder. 

Analysis

As noted above, in November 2000, the General Counsel 
determined that this case must be vacated and remanded to the 
Board in light of the VCAA; no additional development or 
evidence was indicated or suggested.  In written argument 
submitted by the veteran's representative in August 2001, no 
additional development was requested.   

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has been a 
significant change in the law during the pendency of this 
appeal.  In addition, VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103); 66 Fed. Reg. 45630 
(to be codified at 38 C.F.R. § 3.159(b)).  The record shows 
that the veteran was notified in determinations beginning in 
June 1995 and thereafter.  He was further notified of the 
same in the June 1995 statement of the case, the April 1996 
supplemental statement of the case, the August 1998, and 
August 1999 supplemental statement of the case, and in RO 
letters.  The Board concludes the discussions in the RO 
determinations, statement of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of what information and evidence was needed to 
substantiate the claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 66 Fed. Reg. 45630 (to be codified at 38 C.F.R. 
§ 3.159(c)).  In this case, the veteran was afforded several 
personal hearings and presented evidence and argument to VA 
on many occasions.  The RO sought to obtain all relevant 
service and post-service medical records, including the 
hospital records of 1994 that show the initial surgery of the 
cervical spine.  The veteran has not referenced any 
unobtained evidence that might aid the claims or that might 
be pertinent to the bases of the denial of the claims.  While 
VA has a duty to assist the claimant in the development of 
his or her claim, that duty is not "a one-way street."  If 
a claimant wishes help, he or she cannot passively wait for 
it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the claimant, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of the claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim.  Similarly, although 
the Board denied the veteran's claims as not well-grounded in 
the November 2000 decision, the RO previously had considered 
the claims on the merits and/or as not well grounded.  Given 
the RO's thorough recitation of applicable law and 
evidentiary requirements, the Board concludes that the 
veteran had been sufficiently informed of the elements 
necessary to support his claims.  Id.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

The veteran's primary contention is that he developed a neck 
injury during his active service.  Based on the veteran's 
testimony, the service medical records, the outpatient 
treatment records immediately following his discharge from 
active service, the VA examinations immediately following his 
discharge from active service, and the VA examination cited 
above, the Board must find that the preponderance of the 
evidence is against the veteran's claim that he has a current 
cervical spine disability as residuals of a neck injury 
during his active service.  The medical evidence of record, 
rather than supporting the veteran's case, supports its 
denial.  In a series of evaluations both during his active 
service and in the immediate years following his discharge 
from active service, he made no reference to a neck disorder.  
Extensive VA examinations fail to note a neck disorder until 
many years after the veteran's discharge from active service.  
Further, the medical records are specific when identifying 
the segment of the spine that was under evaluation at various 
times.  Although the veteran suggested that his treatment for 
the low back also included the upper back over the years, the 
medical records reveal the specific treatment was noted when 
each segment of the spine was complained about and/or 
treated.  Therefore, the Board is not persuaded by this 
argument.  

Regarding the veteran's testimony as to the matter of an in-
service neck injury, the Board must find that his contentions 
are entitled to very limited probative value.  That is, the 
Board believes that the contemporaneous medical evidence, 
compiled immediately following the veteran's discharge from 
active service and during the veteran's service, are entitled 
to more probative weight than the veteran's current 
contention, many years after service, that he somehow injured 
his neck during his active service and that he now has a 
current cervical spine disability as a result.  The medical 
evidence of record, without exception, fails to support this 
claim.  

Within the VA examination of June 1998, the VA examiner noted 
that in going through the records he could not find mention 
of the cervical spine disability until many years following 
the veteran's discharge from active service.  The Board has 
undergone a similar review of the veteran's case and must 
make a similar determination.  That is, no medical or 
contemporaneous evidence supports the veteran's contention 
that he injured his neck during his active service.  The 
veteran's own statements, made immediately following his 
discharge from active service also support this conclusion.  
Further, the Board finds that the medical opinion of June 
1998 is entitled to great probative weight.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (only independent 
medical evidence may be considered to support Board findings; 
the Board is not free to substitute its own judgment for that 
of such an expert).

In this case, the question of whether the veteran's neck 
disability is related to his active service is not in 
relative equipoise.  The competent medical evidence, 
including, but not limited to, the veteran's service medical 
records, VA examination reports, and outpatient treatment 
reports immediately following the veteran's discharge from 
active service, do not support the veteran's case.  
Accordingly, this claim must be denied.  

The veteran's contention that he has suffered from a chronic 
neck disability since his discharge from active service is 
found to be not credible.  This is particularly true in light 
of the veteran's own failure to mention a neck disorder in 
numerous evaluations held following his discharge from active 
service - until many years after service.  The Board notes 
that the "chronicity" provisions of 38 C.F.R. § 3.303(b) are 
applicable in claims for service connection where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be awarded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if "continuity" is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  In this case, the 
aforementioned provisions of 38 C.F.R. § 3.303(b) do not 
provide a basis for a grant of service connection because 
there is no showing of a cervical spine disability during 
service.    

The veteran has contended that his headaches and right hand 
numbness are the result of his neck disorder.  A disability 
that is proximately due to or the result of a "service-
connected" disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2000).  However, in this case, as the 
veteran's cervical spine disability has not been found to be 
related to service, the veteran's contention that he should 
be service connected for his headaches and right hand 
disorder due to the nonservice-connected neck disability must 
fail.  In this regard, the Board must note that there is no 
indication of either headaches or a right hand disorder 
resulting from the veteran's active service or recognized 
service-connected disability.  The September 1997 VA 
examiner's opinion, which concluded that the veteran's 
headaches are not related or exacerbated by any inservice 
injury or illness, is entitled to great probative value.  
This examiner noted the veteran's records and provided 
rationale for the opinion as to etiology, in addition to 
articulating objective findings.  See Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994) (greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence).  It has not been shown by competent 
medical evidence that right hand numbness or headaches are 
the result of either service-connected disorders or active 
service.  

After a complete review of the record, including all medical 
evidence which clearly refutes the veteran's contentions, the 
Board concludes that the veteran's current cervical spine 
disability cannot be reasonably related to either his active 
service or to the injury during his active service which 
caused his service-connected low back disability.  As a 
result, the claims of service connection contended to be 
secondary to the neck disability must also fail. 


	


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for musculoskeletal tension headaches is 
denied.  

Service connection for a right hand disorder, characterized 
as numbness of the ulnar nerve, is denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

